Citation Nr: 0116125	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-06 293	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1969, including service in the Republic of Vietnam, 
and additional service in the United States Air Force 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which denied the veteran's claim of 
entitlement to service connection for bilateral foot 
disability.  The veteran perfected a timely appeal of this 
determination to the Board.

In his March 2000 Substantive Appeal (on VA Form 9, Appeal to 
the Board), the veteran requested that he be afforded 
hearings before a Member of the Board as well as RO personnel 
at the local VA office.  Although the RO notified the veteran 
of the time, date, and location of the RO hearing and the 
letter was not returned as undeliverable, he failed to 
report.  In addition, in a signed, October 2000 statement, 
the veteran specifically indicated that he no longer wished 
to be afforded a Board hearing.  Accordingly, the Board finds 
that the veteran's request for RO and Board hearings has been 
withdrawn.  See 38 C.F.R. §§ 18.9(a), 20.704(e) (2000).


REMAND

The veteran essentially contends that, although he did not 
seek formal treatment for his foot problems during service, 
his current foot disabilities are related to his period of 
active duty and thus service connection is warranted.  In 
this regard, he reports that his foot problems worsened 
during service but that he tried to bear the pain as long as 
he was able to without seeking formal medical care.  In 
addition, he states that he was eventually received a medical 
discharge from the Reserve.

In its November 1999 rating decision, the RO denied this 
claim on the basis that the veteran had a pre-existing 
bilateral foot disability and that there was no evidence 
showing that the condition permanently worsened as a result 
of service.  In this regard, the Board observes that the 
Report of Medical Examination at service entry, dated in 
February 1965, reflects that the veteran was noted to have 
second degree pes planus as well as plantar warts, and that 
both conditions were not considered to be disqualifying 
(NCD).  Further, in the Report of Medical Examination at 
service separation, dated in September 1968, the examiner 
indicated that the veteran had calluses on the bottoms of his 
feet that had been treated and cured with no recurrence, 
complications or sequelae.

In his February 2000 Notice of Disagreement (NOD), the 
veteran reported that he had undergone foot surgery that was 
performed in 1974 by Dr. Bernard Silver in Charleston, South 
Carolina.  In response, in an effort to assist the veteran, 
the RO wrote to Dr. Silver and requested that he provide it 
copies of his treatment records dated in 1972; however, as 
the RO pointed out in the June 2000 Supplemental Statement of 
the Case (SSOC), no reply has been received.

Since that time, however, with the enactment of the Veterans 
Claims Assistance Act of 2000, there has been a significant 
change in the law.  Among other things, this law eliminates 
the concept of a well-grounded claim and redefines the 
obligations of the Department of Veterans Affairs (VA) with 
respect to the duty to assist.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001); VAOPGCPREC 11-2000 (2000); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, compliance with the 
notice and duty to assist provisions contained in the new law 
is now required.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to 
be codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 
5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).

In sum, in light of the recently enacted law, the veteran's 
statements and the medical evidence of record, the Board 
concludes that this claim must be remanded to afford him an 
appropriate VA examination.  In the examination report, the 
examiner must offer an opinion, subsequent to his or her 
review of the record, as to whether it is at least as likely 
as not that the veteran has a foot disability that is related 
to his military service.  See Pond v. West, 12 Vet. App. 341, 
346 (1999); Moore v. Derwinski, 1 Vet. App. 401, 405 (1991).  
Prior to scheduling such an examination, however, all 
outstanding medical records, to specifically include those 
relating to Dr. Silver's treatment of the veteran, must be 
associated with the claims folder.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In ordering this 
development, the Board is mindful that the veteran was 
afforded a VA examination in August 1999.  The report of this 
examination shows that the examiner noted the veteran's 
history of foot problems and diagnosed him as having hallux 
valgus bilaterally with bunions; clavus development of the 
great toes bilaterally; and onychomycosis of the right fourth 
toe A review of the examination report discloses, however, 
that the examiner did not offer an opinion as to the etiology 
of the veteran's foot disorders, to include whether any were 
aggravated during service.

In light of the foregoing, the Board is REMANDING this case 
for the following:

1.  The RO should obtain and associate 
with the claims folder all outstanding 
post-service records of the veteran's 
treatment for any foot problems from any 
facility or source identified by the 
veteran.  This should specifically 
include any records of the veteran's 
treatment by Dr. Bernard Silver in 
Charleston, South Carolina.  The aid of 
the veteran and his representative in 
securing these records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  If any 
requested records are not available, or 
if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should be 
informed in writing.

2.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran's claims folder to be 
reviewed by the examiner who prepared the 
August 1999 VA examination report (or a 
suitable substitute if that examiner is 
unavailable), and request an addendum 
regarding the etiology of the veteran's 
diagnosed foot disorders.  The veteran 
need not be re-examined unless an 
examination is deemed necessary.  If a 
physical examination is deemed necessary, 
all indicated testing should be 
accomplished.  It is imperative that the 
examiner reviews the evidence in the 
claims folder, including a complete copy 
of this REMAND, and acknowledges such 
review in the examination report.  The 
examiner is requested to offer an opinion 
as to:

(a) whether it is at least as likely 
as not that any of the veteran's 
current foot disabilities began in 
service, or is the result of disease 
or injury in service, and if not, 

(b) whether it is at least as likely 
as not that any such foot disability 
increased in severity during 
service, and if so, 

(c) whether there is clear and 
unmistakable evidence, which may 
include medical facts and 
principles, that such increase was 
due to the natural progress of the 
condition.  

The examiner must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed, to include, 
as appropriate, citation to specific 
evidence in the record, in a legible 
report.

3.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  If, after re-
adjudication, the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The purpose of this REMAND is to accomplish additional 
development and adjudication and to ensure that all due 
process requirements are met; it is not the Board's intent to 
imply whether the benefits requested should be granted or 
denied.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence within the 
appropriate time period.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. E. Day
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


